









F. Samuel Eberts III                                    February 8, 2019
402 Westwood Dr.
Chapel Hill, NC 27516


Re:    Retirement Agreement


Dear Sam,
On behalf of Laboratory Corporation of America Holdings (the “Company”), I want
to thank you for your valued service to the Company and offer you (the
“Executive”) the following Retirement Agreement (this “Agreement”) in connection
with your retirement from the Company.
1.0    Retirement from Employment
1.1    Effective February 15, 2019 (the “Retirement Date”), Executive will
retire from the Company and Executive’s employment with the Company will
terminate. As of the Retirement Date, Executive shall perform no further
services for the Company and his status as an employee and officer of the
Company shall cease on that date. Executive shall execute all other
documentation and undertake all other actions necessary to effect his
resignation from all positions with the Company. Executive further agrees that
all payments and benefits payable pursuant to this Agreement are contingent upon
Executive’s execution and fulfillment of his obligations under this Agreement.


2.0    Retirement Bonus


2.1    In consideration for the covenants, promises and agreements herein, and
in particular, Executive’s release of claims as well as covenants not to
solicit, not to compete and not to disclose Confidential Information, the
Company will pay Executive the total amount of $900,000 less applicable taxes
and withholdings (the “Retirement Bonus”), in addition to the compensation
payable under Section 2.2 and the treatment of equity set forth in Section 2.3
of this Agreement. The Retirement Bonus shall be paid in two installments, with
the first installment of $450,000, less all applicable withholdings, payable
within 30 days following the Retirement Date and the second installment of
$450,000, less all applicable withholdings, payable 30 days following the
one-year anniversary of the Retirement Date.


2.2    In addition to the compensation payable under Section 2.1 of this
Agreement, Executive shall be eligible to receive his Management Incentive Bonus
(“MIB”) for 2018. If and to the extent earned, the MIB payment shall be made at
the time that bonuses are normally paid under the MIB Plan but no later than
March 15, 2019.


2.3    All outstanding options and restricted stock units under the Company’s
equity incentive plans will vest in full as of the Retirement Date and all
options will remain exercisable until the one-year anniversary of the Retirement
Date. All outstanding performance share awards will continue to vest as if
Executive remained employed with the Company through the Vesting Date of the
award; all performance share awards will remain subject to the Company’s
achievement of established performance metrics. To the extent necessary to
reflect the prior sentence, each award agreement for any outstanding stock
options, restricted stock units and performance share awards is hereby amended.
Except as expressly set forth in this Section, this Agreement does not modify,
change, alter or amend the terms and conditions of any outstanding stock
options, restricted stock units and performance share awards, and such awards
will remain governed by the terms and conditions of the applicable incentive
plan and grant agreements.


2.4    If Executive is a participant in the Company’s welfare plans as of the
Retirement Date, Executive, his spouse, and his other dependent(s) may be
eligible to elect continued health care coverage under the welfare plans
sponsored by the Company, as provided in the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
which provides generally that certain employees and their dependents may elect
to continue coverage under employer-sponsored group health plans for a period of
at least eighteen (18) months under certain conditions, including payment by
Executive of the “Applicable Premium” as defined in Section 604 of the Executive
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.
(“ERISA”). In the event Executive elects continuation of coverage under COBRA
for himself and his spouse and dependents, the Company will reimburse Executive
for the Applicable Premium for such coverage (medical, dental, optical and
prescription coverage for Executive, his spouse and dependents) for twelve (12)
months, thereof, to the extent actually paid by the Executive. Executive shall
bear full responsibility for applying for COBRA coverage and nothing herein
shall constitute





--------------------------------------------------------------------------------





a guarantee of COBRA benefits. Under no circumstances will Executive be entitled
to a cash payment or other benefit in lieu of reimbursements for the actual
costs of premiums for COBRA continuation hereunder.


2.5    Executive shall be eligible for such benefits under the Company’s
existing qualified plans as are provided under the circumstances (taking into
account separation of employment as of the Retirement Date) pursuant to the
terms of the plan documents governing each of these plans. Except as otherwise
provided herein or in the terms of any documents governing any employee benefit
plan maintained by the Com-pany, Executive will cease to be a participant in and
will no longer have any coverage or entitlement to benefits, accruals, or
contributions under any of the Company’s employee benefit plans effective as of
the Retirement Date. Executive agrees that the payments made to him by the
Company pursuant to this Agreement do not constitute compensation for purposes
of calculating the amount of benefits. Executive may be entitled to under the
terms of any pension plan or for the purposes of accruing any benefit, receiving
any allocation of any contribution, or having the right to defer any income in
any profit-sharing or other employee pension benefit plan, including any cash or
deferred arrangement.


2.6    Executive shall submit for reimbursement any and all unpaid business
expenses to the Company within 30 days of the Retirement Date. The Company will
reimburse said expenses provided that they are consistent with, and reimbursable
under, the Company’s travel and entertainment expense policy. The Company will
not be responsible for reimbursing the Executive for any business expenses
incurred during employment but submitted after said 30-day period.


2.7    This Agreement shall never be construed as an admission by the Company of
any liability, wrongdoing or responsibility on its part or on the part of any
other person or entity described in Section 3.1 of this Agreement. The Company
expressly denies any such liability, wrongdoing or responsibility.


3.0    Release


3.1    Executive, on behalf of himself and his heirs, assigns, transferees and
representatives, hereby releases and forever discharges the Company, and its
predecessors, successors, parents, subsidiaries, affiliates, assigns,
representatives and agents, as well as all of their present and former
directors, officers, employees, agents, shareholders, representatives, attorneys
and insurers (collectively, the “Releasees”), from any and all claims, causes of
actions, demands, damages or liability of any nature whatsoever, known or
unknown, which Executive has or may have which arise out of his employment or
cessation of employment with the Company, or which concern or relate in any way
to any acts or omissions done or occurring prior to and including the date of
this Agreement, including, but not limited to, claims arising under Federal law
including but not limited to the Fair Labor Standards Act, 29 U.S.C. § 201 et
seq.; the Equal Pay Act, 29 U.S.C. § 206(a); Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. § 2000e et seq.; 42 U.S.C. § 1981 et seq.; the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.; the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101 et seq.; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621 et seq.; any and
all State law claims for discrimination, wrongful termination and/or
retaliation; claims for breach of contract, express or implied; claims for
breach of the covenant of good faith and fair dealing; claims for compensation,
including but not limited to wages, bonuses, or commissions except as otherwise
contained herein; claims for benefits or fringe benefits, including, but not
limited to, claims for severance pay and/or termination pay, except as otherwise
contained herein; claims for, or relating to stock or stock options (except that
nothing in this Agreement shall prohibit Executive from exercising any vested
stock or stock options or affect Executive’s claims to vested benefits in the
Company’s Employees’ Retirement Savings Plan, Deferred Compensation Plan,
Employee Stock Purchase Plan, or Cash Balance Retirement Plan, in accordance
with the terms of the applicable stock option agreement(s) and applicable plan
documents); claims for unaccrued vacation pay; claims arising in tort,
including, but not limited to, claims for invasion of privacy, intentional
infliction of emotional distress and defamation; claims for quantum meruit
and/or unjust enrichment; claims for attorneys’ fees and any and all other
claims arising under any other federal, state, local or foreign laws, as well as
any and all other common law legal or equitable claims.


3.2    Executive represents that he has not initiated any action or charge
against any of the Releasees with any Federal, State or local court or
administrative agency. If such an action or charge has been filed by Executive,
or on Executive’s behalf, he will use his best efforts to cause it immediately
to be withdrawn and dismissed with prejudice. Failure to cause the withdrawal
and dismissal with prejudice of any action or charge shall render this Agreement
null and void, and any consideration paid hereunder shall be repaid immediately
by the Executive upon receipt of such notice.


3.3    Executive agrees that he will not institute any lawsuits, either
individually or as a class representative or member, or join as a party with
others who may sue on any such claims, or opt-in to an action brought by others
asserting such claims, against any of the Releasees as to any matter based upon,
arising from or relating to his employment relationship with the Company from
the beginning of time to the date of execution of this Agreement, with the
exception of claims and challenges set forth below in Section 3.5. In the event
that Executive is made a member of any class asserting such claims without his
knowledge or consent, Executive





--------------------------------------------------------------------------------





shall opt out of such action at the first opportunity.


3.4    Executive is hereby advised that: (i) he should consult with an attorney
(at his own expense) prior to executing this Agreement; (ii) he is waiving,
among other things, any age discrimination claims under the Age Discrimination
in Employment Act, provided, however, he is not waiving any claims that may
arise after the date this Agreement is executed; (iii) he has twenty-one (21)
days within which to consider the execution of this Agreement, before signing
it; and (iv) for a period of seven (7) days following the execution of this
Agreement, he may revoke this Agreement by delivering written notice (by the
close of business on the seventh day) to the Company in accordance with Section
9.7 herein.


3.5    Notwithstanding the provisions of Section 3.1, said release does not
apply to any and all statutory or other claims (i) that are prohibited from
waiver by Federal, State or local law, (ii) for enforcement of any covenant
under this Agreement, (iii) for any claim for any vested, accrued benefits to
which Executive is (or becomes) otherwise entitled pursuant to the terms and
conditions of any of the benefit plans in which Executive participated prior to
the Retirement Date (but not any incentive or severance plans excepted as
provided in Sections 2.0 or 3.0, above), (iv) for unemployment insurance
benefits or workers’ compensation benefits, or (v) for indemnification under
applicable statutory, or common law or any insurance, charter, or bylaws of the
Company or any of its affiliates, it being understood and agreed that this
Agreement does not create or expand upon any such rights, (if any) to
indemnification. In addition, the release of claims set forth in this Agreement
does not bar a challenge under the Older Workers Benefit Protection Act of 1990
(OWBPA) to the enforceability of the waiver and release of ADEA claims set forth
in this Agreement or prohibit Executive from filing a charge with or
participating in an investigation by the U.S. Equal Employment Opportunity
Commission or other governmental agency with jurisdiction concerning the terms,
conditions and privileges of employment or jurisdiction over the Company’s
business or assisting with an investigation conducted internally by the Company;
provided, however, that by signing this Agreement, Executive waives the right
to, and shall not seek or accept, any monetary or other relief of any nature
whatsoever in connection with any such charges, investigations or proceedings.
This Agreement does not limit Executive’s right to receive an award for
information provided to any securities regulatory agency or authority.


3.6    The parties agree that the Company has no prior legal obligation to make
the additional payments set forth above in Section 2.0 (including the sub-parts
thereto) and that it has been exchanged for the promises of Executive stated in
this Agreement. It is specifically understood and agreed that the additional
payments, and each of them, are good and adequate consideration to support the
waivers, releases and obligations contained herein, including, without
limitation, Sections 3.0, 4.0, 5.0, 6.0, 7.0, and 8.0, and their respective
sub-parts, and that all of the payments set forth in Section 2.0 (including the
sub-parts thereto) are of value in addition to anything to which Executive
already was entitled prior to the execution of this Agreement.


4.0    Confidentiality


4.1    The parties acknowledge that during the course of Executive’s employment
with the Company, he was given access, on a confidential basis, to Confidential
Information which the Company has for years collected, developed, and/or
discovered through a significant amount of effort and at great expense. The
parties acknowledge that the Confidential Information of the Company is not
generally known or easily obtained in the Company’s trade, industry, business,
or otherwise and that maintaining the secrecy of the Confidential Information is
extremely important to the Company’s ability to compete with its competitors.


4.2    Executive agrees that for a period of seven (7) years from the date of
this Agreement, Executive shall not, without the prior written consent of the
Company, divulge to any third party or use for his own benefit, or for any
purpose other than the exclusive benefit of the Company, any Confidential
Information of the Company; provided, however, that nothing herein contained
shall restrict Executive’s ability to make such disclosures as such disclosures
may be required by law; and further providing that nothing herein contained
shall restrict Executive from divulging information that is readily available to
the general public as long as such information did not become available to the
general public as a direct or indirect result of Executive’s breach of this
section of this Agreement.
    
4.3    The term “Confidential Information” in this Agreement shall mean
information that is not readily and easily available to the public or to persons
in the same business, trade, or industry of the Company, and that concerns the
Company’s prices, pricing methods, costs, profits, profit margins, suppliers,
methods, procedures, processes or combinations or applications thereof developed
in, by, or for the Company’s business, research and development projects, data,
business strategies, marketing strategies, sales techniques, customer lists,
customer information, or any other information concerning the Company or its
business that is not readily and easily available to the public or to those
persons in the same business, trade, or industry of the Company. The term
“customer information” as used in this Agreement shall mean information that is
not readily and easily available to the public or to those persons in the same
business, trade, or industry and that concerns the course of dealings between
the Company and its customers or potential customers solicited by the Company,
customer preferences, particular contracts or locations of customers,
negotiations with customers, and any other information concerning customers
obtained by the Company that is not readily and easily available to the public
or to those in the business, trade, or industry of the Company.





--------------------------------------------------------------------------------





4.4    Executive acknowledges that all information, the disclosure of which is
prohibited hereby, is of a confidential and proprietary character and of great
value to the Company, and upon the execution of this Agreement (or as soon
thereafter as is reasonably practicable), Executive shall forthwith deliver up
to the Company all records, memoranda, data, and documents of any description
that refer to or relate in any way to such information and shall return to the
Company any of its equipment and property which may then be in Executive’s
possession or under Executive’s personal control.


4.5    Executive hereby agrees that any failure to fully and completely comply
with this provision shall entitle the Company to seek damages for a demonstrated
breach of the confidentiality provision, and to include recoupment of monies
paid hereunder.
Notwithstanding the restrictions set forth in Section 4.0 and its subparts,
Executive may disclose information protected under Section 4.0 and its subparts
if and only if such is (i) lawfully required by any government agency; (ii)
otherwise required to be disclosed by law (including legally required financial
reporting) and/or by court order; (iii) necessary in any legal proceeding in
order to enforce any provision of this Agreement or (iv) made to the Securities
Exchange Commission regarding security law issues. Moreover, notwithstanding the
foregoing or any other provision in this Agreement, Executive cannot be held
criminally or civilly liable under any federal or state trade secret law if he
discloses a trade secret to federal, state, or local government officials, to
his attorneys, or in a sealed court document, for the purpose of reporting or
investigating a suspected violation of the law; or to his attorneys or in a
sealed court document in connection with a lawsuit for retaliation by an
employer for reporting a suspected violation of the law. Notwithstanding the
foregoing, Executive may not disclose to any person or government agency any
information protected under the Attorney-Client privilege.
4.6    Executive further agrees that he will notify the Company in writing
within five (5) calendar days of the receipt of any subpoena, court order,
administrative order or other legal process requiring disclosure of information
subject to Section 4.0 and sub-parts thereto.


5.0    Non-Solicitation/Non-Compete


5.1    For a period of twelve (12) months following the Retirement Date,
Executive shall not become an owner in, shareholder with more than a 2% equity
interest in, investor in, or an employee, contractor, consultant, advisor,
representative, officer, director, or agent of, a trade or business that offers
products and services that are the same or substantially similar to the products
and services provided by the Company in any geographic market in which the
Company conducts business (“Competitor”); provided, however, that the duties and
responsibilities of said employment or engagement as an owner in, shareholder
with more than 2% equity interest in, investor in, contractor, consultant,
advisor, representative, officer, director or agent are (i) the same, similar,
or substantially related to current duties and responsibilities or duties or
responsibilities performed by Executive while employed by the Company at any
time during a six (6) month period prior to Executive’s Retirement Date and
(ii) related to or concerning the Competitor’s business activities in the
Restricted Territory. The parties agree and affirm that their intention with
respect to Section 5.1 is that Executive’s activities shall be limited only for
the twelve (12) month period after the Retirement Date. The provisions calling
for a "look back" of six (6) calendar months prior to the Retirement Date are
intended solely as a means of identifying the duties and responsibilities that
will define the restricted activities covered by Section 5.1 and are not
intended to nor shall they, under any circumstances, be construed to define the
length or term of any such restriction. For purposes of Section 5.1, the term
“Restricted Territory” means the geographic area that was part of Executive’s
duties and responsibilities within the six (6) month period prior to the
Retirement Date. If a court of competent jurisdiction determines that the
Restricted Territory as defined herein is too restrictive, then the parties
agree that said court may reduce or limit the Restricted Territory to the
largest acceptable area so as to enable the enforcement of Section 5.1.


5.2    For a period of twelve (12) months following the Retirement Date,
Executive will not, either directly or indirectly, or on behalf of any person,
business, partnership, or other entity, call upon, contact, or solicit any
customer or customer prospect of the Company, or any representative of the same,
with a view toward the sale or providing of any service or product competitive
with the products or services provided by the Company; provided, however, the
restrictions set forth in this Section shall apply only to customers or
prospects of the Company, or representatives of the same, with which during the
past twelve (12) month period the Executive had contact or about whom Executive
received Confidential Information as part of his duties and responsibilities
while employed with the Company within the twelve (12) month period prior to his
Retirement Date. The parties agree and affirm that their intention with respect
to Section 5.2 of this Agreement is that Executive's activities be limited only
for a twelve (12) month period after the Retirement Date. The provisions calling
for a "look back" of twelve (12) calendar months prior to the Retirement Date
are intended solely as a means of identifying the clients to which such
restrictions apply and are not intended to nor shall they, under any
circumstances, be construed to define the length or term of any such
restriction.
5.3    For a period of twelve (12) months following the Retirement Date,
Executive shall not directly or indirectly through a subordinate, co-worker,
peer, or any other person or entity contact, solicit, encourage or induce any
officer, director or employee of the Company to work for or provide services to
Executive and/or any other person or entity.





--------------------------------------------------------------------------------





5.4    Executive acknowledges and agrees that the foregoing restrictions are
necessary for the reasonable and proper protection of the Company; are
reasonable in respect to subject matter, length of time, geographic scope,
customer scope, and scope of activity to be restrained; and are not unduly harsh
and oppressive so as to deprive Executive of his livelihood or to unduly
restrict Executive’s opportunity to earn a living after separation of
Executive’s employment with the Company. Executive further acknowledges and
agrees that if any restrictions set forth in Section 6.0 and its subparts are
found by any court of competent jurisdiction to be unenforceable or otherwise
against public policy, the restriction shall be interpreted to extend only over
the maximum period of time or other restriction as to which it would otherwise
be enforceable.
5.5    Executive acknowledges and agrees that because the violation, breach, or
threatened breach of this Section and its sub-parts would result in immediate
and irreparable injury to the Company, the Company shall be entitled, without
limitation of remedy, to (i) temporary and permanent injunctive and other
equitable relief restraining Executive from activities constituting a violation,
breach or threatened breach of this Section and its sub-parts to the fullest
extent allowed by law; (ii) all such other remedies available at law or in
equity, including without limitation the recovery of damages, reasonable
attorneys’ fees and costs; and (iii) withhold any further rights, payments or
benefits under this Agreement which become due and owing after the occurrence of
said violation, breach, or threatened breach, including, without limitation, any
rights or claims under Section 2.0 and the sub-parts thereto.
6.0    Return of Company Property


6.1    Executive agrees that within ten (10) days after execution of this
Agreement, he will return any and all Company documents and any copies thereof,
in any form whatsoever, including computer records or files, containing secret,
confidential and/or proprietary information or ideas, and any other Company
property (including, but not limited to, any cell phones, pagers and/or computer
equipment) in Executive’s possession or control.


7.0    Duty to Cooperate and of Loyalty/Nondisparagement


7.1    Without limitation as to time, Executive agrees to cooperate and make all
reasonable and lawful efforts to assist the Company in addressing any issues
which may arise concerning any matter with which he was involved during his
employment with the Company, including, but not limited to cooperating in any
litigation arising therefrom. The Company shall reimburse Executive at a fair
and reasonable rate for services provided by the Executive to the Company in
connection with services provided under this provision.


7.2    Executive will not (except as required by law) communicate to anyone,
whether by word or deed, whether directly or indirectly through an intermediary,
and whether expressly or by suggestion or innuendo, any statement, whether
characterized as one of fact or opinion, that is intended to cause or that
reasonably would likely cause disparagement, a negative impression of, or damage
to the business or business reputation of the Company, its affiliated companies,
or any Releasee as defined in Section 3.1. Nothing in this section or in this
Agreement is intended, nor shall be construed, to (i) prohibit Executive from
any communications to, or participation in any investigation or proceeding
conducted by, any governmental agency, or (ii) prevent Executive from otherwise
engaging in legally protected activity.


8.0    Section 409A of the Code


8.1    Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and determined pursuant
to procedures adopted by the Company) at the Retirement Date and if any portion
of the payments or benefits to be received by the Executive would be considered
deferred compensation under Section 409A of the Code, amounts that would
otherwise be payable pursuant to this Agreement during the six-month period
immediately following the Executive’s Retirement Date (the “Delayed Payments”)
and benefits that would otherwise be provided pursuant to this Agreement (the
“Delayed Benefits”) during the six-month period immediately following the
Executive’s Retirement Date (such period, the “Delay Period”) shall instead be
paid or made available on the earlier of (i) the first business day of the
seventh (7th) month following the Retirement Date or (ii) the Executive’s death
(the applicable date, the “Permissible Payment Date”). The Company shall also
reimburse the Executive for the after-tax cost incurred by the Executive in
independently obtaining any Delayed Benefits (the “Additional Delayed
Payments”).


8.2    With respect to any amount of expenses eligible for reimbursement under
Sections 2.3 and 2.6, such expenses shall be reimbursed by the Company within
thirty (30) calendar days following the date on which the Company receives the
applicable invoice from the Executive but in no event later than December 31 of
the year following the year in which the Executive incurs the related expenses;
provided, that with respect to reimbursement relating to the Additional Delayed
Payments, such reimbursement shall be made on the Permissible Payment Date. In
no event shall the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year,





--------------------------------------------------------------------------------





nor shall the Executive’s right to reimbursement or in-kind benefits be subject
to liquidation or exchange for another benefit.


8.3    It is the intention of the parties that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code. To the extent such potential payments or benefits
could become subject to such Section, the Company may amend this Agreement with
the goal of giving the Executive the economic benefits described herein in a
manner that does not result in such tax being imposed.


8.4    For purposes of Section 409A of the Code, an Executive’s right to receive
any “installment” payments pursuant to this Agreement shall be treated as a
right to receive a series of separate and distinct payments.


9.0    Miscellaneous


9.1    This Agreement is binding on, and shall inure to the benefit of, the
parties hereto and their heirs, representatives, transferees, principals,
executors, administrators, predecessors, successors, parents, subsidiaries,
affiliates, assigns, agents, directors, officers and employees. In the event
that Executive dies before payment of all amounts described in this Agreement is
made, and this Agreement has been executed and not revoked, the Company agrees
to pay unpaid amounts to Executive’s estate.


9.2    This Agreement constitutes the complete agreement between, and contains
all of the promises and undertakings by the parties. For the avoidance of doubt,
Executive will not be separately entitled to any payments under the terms of the
Laboratory Corporation of America Holdings Amended and Restated Master Senior
Executive Severance Plan (“Plan”). Executive agrees that the only considerations
for signing this Agreement are the terms stated herein above and that no other
representations, promises, or assurances of any kind have been made to him by
the Company, its attorneys, or any other person as an inducement to sign this
Agreement. Any and all prior agreements, representations, negotiations and
understandings among the parties, oral or written, express or implied, with
respect to the subject matter hereof are hereby superseded and merged herein,
except that this Agreement supplements and does not amend, alter, void, replace,
or otherwise override any confidentiality, non-solicitation, non-compete
agreement executed by Executive that is part of any equity award agreement
executed by the Executive. To be clear and to avoid any doubt, the parties
expressly agree that any confidentiality, non-solicitation, non-compete
agreement executed by Executive that is part of any equity award agreement
executed by the Executive remains in full force and effect and is not modified
in any way by this Agreement.


9.3    This Agreement may not be revised or modified without the mutual written
consent of the parties.


9.4    The parties acknowledge and agree that they have each had sufficient time
to consider this Agreement and consult with legal counsel of their choosing
concerning its meaning prior to entering into this Agreement. In entering into
this Agreement, no party has relied on any representations or warranties of any
other party other than the representations or warranties expressly set forth in
this Agreement. Executive acknowledges that he has read this Agreement and that
he possesses sufficient education and experience to fully understand the terms
of this Agreement as it has been written, the legal and binding effect of this
Agreement, and the exchange of benefits and payments for promises hereunder, and
that he has had a full opportunity to discuss or ask questions about all such
terms.


9.5    Except as otherwise provided in this Section, if any provision of this
Agreement shall be determined to be invalid or unenforceable by a court of
competent jurisdiction, that part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of said provision or the remaining provisions of this Agreement; provided
that, if any provision contained in this Agreement shall be adjudicated to be
invalid or unenforceable because such provision is held to be excessively broad
as to duration, geographic scope, activity or subject, such provision shall be
deemed amended by limiting and reducing it so as to be valid and enforceable to
the maximum extent compatible with the applicable laws of such jurisdiction, and
such amendment only to apply with respect to the operation of such provision in
the applicable jurisdiction in which the adjudication is made. If Section 3.0
and/or Section 5.0 or any of the sub-parts thereto are deemed invalid or
unenforceable, in whole or in part, by a court of competent jurisdiction, this
entire Agreement shall be null and void, and any consideration paid hereunder
shall be repaid immediately by Executive upon receipt of notice thereof.


9.6    Executive agrees that because he has rendered services of a special,
unique, and extraordinary character, damages may not be an adequate or
reasonable remedy for breach of his obligations under this Agreement.
Accordingly, in the event of a breach or threatened breach by Executive of the
provisions of this Agreement, the Company shall be entitled to (i) an injunction
restraining Executive from violating the terms hereof, or from rendering
services to any person, firm, corporation, association, or other entity to which
any confidential information, trade secrets, or proprietary materials of the
Company have been disclosed or are threatened to be disclosed, or for which
Executive is working or rendering services, or threatens to work or render
services, (ii) all such other remedies available at law or in equity, including
without limitation the recovery of damages, reasonable attorneys’ fees and
costs, and (iii) withhold any further payments under this Agreement which become
due and owing after the occurrence of said violation,





--------------------------------------------------------------------------------





breach or threatened breach. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach or
threatened breach of this Agreement, including the right to terminate any
payments to Executive pursuant to this Agreement or the recovery of damages from
Executive.


9.7    Such notice and any other notices required under this Agreement shall be
served upon the Company by certified mail, return receipt requested, or by
express delivery by a nationally recognized delivery service company such as
Federal Express as follows:
If to the Company:
Laboratory Corporation of America Holdings
531 S. Spring Street
Burlington, NC 27215
Attention: VP, Employment Law
With a copy to:
Laboratory Corporation of America Holdings
531 S. Spring Street
Burlington, NC 27215
Attention: Director of HR Compliance
If to the Executive:
F. Samuel Eberts III
402 Westwood Dr.
Chapel Hill, NC 27516


Consistent with the requirements of this Section, each party shall notify the
other party of any change of address for the receipt of a notice under this
Agreement.
9.8    This Agreement shall be construed in accordance with and governed by the
laws, except choice of law provisions, of the State of North Carolina and shall
govern to the exclusion of the laws of any other forum. The parties further
agree that any action, special proceeding or other proceeding with respect to
this Agreement shall be brought exclusively in the federal or state courts of
the State of North Carolina. Executive and Company irrevocably consent to the
jurisdiction of the Federal and State courts of North Carolina and that
Executive hereby consents and submits to personal jurisdiction in the State of
North Carolina. Executive and Company irrevocably waive any objection, including
an objection or defense based on lack of personal jurisdiction, improper venue
or forum non-conveniens which either may now or hereafter have to the bringing
of any action or proceeding in connection with this Agreement. Executive
acknowledges and recognizes that in the event that he has breached this
Agreement, the Company may initiate a lawsuit against him in North Carolina,
that Executive waives his right to have that lawsuit be brought in a court
located closer to where he may reside, and that Executive will be required to
travel to and defend himself in North Carolina.


The Effective Date of this Agreement shall be either (a) the Retirement Date or
(b) the day after expiration of the seven (7) day revocation period set forth in
Section 3.4 of this Agreement, whichever date is later.
Again, I want to thank you for your dedicated service to LabCorp and want to
wish you all the best with your next endeavors. If you agree with the foregoing,
please sign below and return two (2) originals to me. You should retain one (1)
original copy of this Agreement for your records.
Sincerely,
/s/ David P. King
David P. King
Chairman and Chief Executive Officer
Agreed to and accepted:
/s/ F. Samuel Eberts III
F. Samuel Eberts III
Date: 2/15/19





